Citation Nr: 0843818	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine (low back 
disability).

2.  Entitlement to an initial rating in excess of 10 percent 
for anxiety.

3.  Entitlement to an initial rating in excess of 10 percent 
for hypothyroidism, as a residual of Graves' disease.

4.  Entitlement to an initial compensable rating for 
ophthalmopathy, as a residual of Graves' disease (bilateral 
eye disability).

5.  Entitlement to an initial compensable rating for 
migraines.

6.  Entitlement to service connection for right hip pain, to 
include as secondary to service-connected back disability.

7.  Entitlement to service connection for right hip pain, to 
include as secondary to service-connected back disability.

8.  Entitlement to service connection for vaginal warts and 
genital herpes, claimed as a gynecological condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1996 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, TN.  The veteran was awarded service connection 
for a low back disability, anxiety, hypothyroidism, bilateral 
eye condition, and migraines.  Service connection was denied 
for a bilateral hip disability and a gynecological condition.  

The issues of an initial compensable rating for migraines, 
and entitlement to service connection for a bilateral hip 
disability and gynecological condition are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to March 9, 2005, the veteran's flexion of the 
lumbar spine ranged from 60 to 80 degrees, and there was no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  From March 9, 2005, the veteran's lumbar flexion was 
limited to 40 degrees due to pain.  

4.  The veteran currently experiences occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
during periods of significant stress.

5.  The veteran's hypothyroidism is controlled by medication, 
and she has no reported fatigue, constipation or mental 
sluggishness.  

6.  The veteran's bilateral eye disability does not obscure 
of 1/2 the pupils or more, or cause disfigurement, and her 
corrected vision is 20/20 bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242 (2008).

2.  The criteria for 20 percent rating, from March 9, 2005, 
for a low back disability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5242 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for anxiety have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 
9400 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§  4.1-4.16, 4.119, Diagnostic 
Code 7903 (2008).

5.  The criteria for an initial compensable rating for a 
bilateral eye disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§4.1-4.16, 4.75, 4.84a, 
Diagnostic Code 6019 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in April 2004 and April 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claims for service connection, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in January 2007.  Although there was no 
subsequent adjudication following the January 2007 notice, 
the veteran is not prejudiced as service connection was 
granted for the claims not being remanded, and as noted 
below, VA's duty to assist was fulfilled.

In Dingess, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because service connection was granted for 
a low back disability, anxiety, hypothyroidism, and a 
bilateral eye disability, the April 2004 and April 2005 
notices fulfilled the purpose of section 5103(a).

The Board notes that this appeal initially began as a request 
for service connection.  Thus, the requirements of Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) are inapplicable to 
the instant appeal of initial ratings.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2004 notice given was prior to the 
appealed AOJ decision, dated in November 2004.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology and severity of her disabilities, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

Increased ratings

The veteran contends that her service-connected disabilities 
warrant higher initial ratings.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Low back disability

The veteran seeks an initial rating in excess of 10 percent 
for her service-connected low back disability.  

The veteran is rated under Diagnostic Code 5242 (degenerative 
arthritis of the spine), which uses the following general 
rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
Section 4.59, which requires consideration of painful motion, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

In February 2004, the veteran underwent medical board 
proceedings.  The veteran had a history of a low back injury 
in 1999 and was diagnosed as having chronic low back pain in 
August 2001.  MRIs of the spine revealed bulging at L3-4 with 
no other pathology found.  Physical examination revealed 
tenderness to palpation over the lumbar spine and paraspinous 
muscles.  There was no evidence of pain with straight leg 
testing.  Her heel-to-toe walk was normal and she had equal 
resistive strength in both lower extremities.  Reflexes were 
shown to be +2 and equal at the knees and ankles.  Light 
touch and pinprick sensations were intact over the dorsal 
aspect of the feet.  There was no muscle atrophy present in 
the lower extremities.  Range of motion testing revealed 
lumbar flexion to 60 degrees, extension to 30 degrees, side 
bending to 30 degrees on the left and 35 degrees on the 
right, and lumbar rotation to 60 degrees bilaterally.  She 
was noted to have mechanical low back pain that was frequent 
and moderate in intensity.  This was found to be medically 
unacceptable.  The veteran was subsequently discharged from 
service due to her medical conditions.  

In August 2004, the veteran underwent a general medical VA 
examination.  The veteran reported intermittent low back pain 
occurring several times per week.  She advised that she 
avoids bending over or lifting heavy objects.  The pain makes 
it difficult for her to get up from a sitting position to a 
standing position.  The veteran related that she did not 
notice that repetitive motion increases her back pain and 
physical examination confirmed this.  Range of motion testing 
revealed flexion to 80 degrees, extension to 20 degrees, and 
lateral rotation in both directions to 40 degrees.  There was 
no pain found upon palpation.  She was diagnosed as having 
chronic low back pain of unknown etiology.  Her x-rays of the 
lumbar spine were noted to be normal, but there was probable 
transitional vertebra either at the T12/L1 or L5/S1 level.  
The radiologist indicated that there were no acute 
irregularities.  

In a March 2005 treatment record, the veteran complained of 
low back pain at 40 degrees of flexion.  There was tenderness 
to palpation of the lumbar spine noted.  Neurologic 
examination was normal.  

Given the evidence as described above, the Board finds that 
the veteran is not entitled to an initial rating in excess of 
10 percent for her service-connected back disability, but as 
of March 9, 2005, she is entitled to a 20 percent rating.  
Prior to March 9, 2005, her lumbar flexion has ranged from 60 
to 80 degrees, and this is within the range contemplated by 
Diagnostic Code 5242.  Further there was no clinical evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Thus, an initial 
rating in excess of 10 percent for a low back disability is 
denied.  

During a March 9, 2005 treatment, the veteran was noted to 
have limited flexion of the lumbar spine to 40 degrees due to 
pain.  Thus, in conjunction with the factors enumerated in 
DeLuca, the veteran is awarded a 20 percent rating for her 
service-connected low back disability, effective March 9, 
2005.  A rating in excess of 20 percent is not warranted as 
there is no evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.

Anxiety

The veteran contends that her service-connected anxiety 
warrants a rating in excess of 10 percent.

The veteran's anxiety has been evaluated using a general 
rating formula for mental disorders outlined in Diagnostic 
Code 9440.  Pertinent portions of the general rating formula 
for mental disorders are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name...........100 percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships..............................70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships......................50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent 
events).....................30 percent 

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous 
medication................................................................10 percent  

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. § 
4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

At the veteran's February 2004 medical board proceedings, she 
was noted to have anxiety attacks associated with her Graves' 
disease.  The anxiety was found to be medically acceptable 
for service.  

In September 2004, the veteran underwent a VA examination for 
psychological disorders.  The veteran was noted to have 
limited in-service documentation of treatment for her 
anxiety, and it revolved mostly around her medical issues.  
The veteran reported that she gets along well with others and 
the general public, but she avoids public places as she 
experiences anxiety in unfamiliar situations.  She stated 
that she is currently unemployed and is scared to go back to 
work.  The examiner indicated that the veteran's psychosocial 
function has been fair to good and despite her medical 
issues, she was able to adequately perform her service 
duties.  There was a history of marital discord noted, but 
otherwise, she had no history of interpersonal conflict.  She 
was noted to limit leisure activities due to anhedonia, mild 
social avoidance and lack of available time, but there was no 
significant impairment in ability to maintain basic 
activities of daily living.  

Upon mental status examination, the veteran's appearance was 
noted to be excellent, and she was alert and fully oriented.  
Her mood was noted to be cheerful with a somewhat expansive 
affect.  She appeared tense at times, but her speech was 
articulate and normal in rate and quality.  Her thought 
processes were well-organized and goal directed.  There was 
no evidence of paranoia, delusions, or other unusual thought 
content.  Her judgment and insight appeared adequate and she 
had no problems with attention, concentration, or memory.  
The veteran described her current mental and emotional 
problems as "[m]ild depression related to previous medical 
problems (Thyroid Eye Disease) and military discharge/loss of 
employment."  

During this interview, the veteran described symptoms of 
depression as well as symptoms of anxiety.  She reported 
feeling fatigued, an exaggerated startle response, feelings 
of nervousness, and automatic hyperarousal.  She advised that 
in certain situations, she feels extreme fearfulness.  She 
further reported extreme ruminative worry about her medical 
condition, her marriage, and her employment situation.  She 
noted periods of acute anxiety during which she feels dizzy 
and experiences a rapid heartbeat.  These episodes were noted 
to resolve fairly quickly and there was no avoidance behavior 
related to them.  

The examiner indicated that the veteran was quite impulsive 
and unusually energetic-suggesting significant grandiosity 
and irritability.  There were significant affective and 
cognitive symptoms of anxiety found, but she did not appear 
to be experiencing any significant physiological symptoms of 
anxiety.  The examiner indicated that the veteran appeared 
tense and was likely to experience fatigue as a result of her 
high perceived stress.  She had an impaired ability to 
concentrate and attend due to her worries.  The veteran was 
noted to likely avoid feared situations and monitor her 
environment in a vigilant fashion.  The veteran was assessed 
as emotionally labile and likely to exhibit mood swings and 
episodes of poorly controlled anger.  Interpersonally, she 
was likely to be isolated and distrustful of others.  
Ultimately, the examiner found that the veteran likely 
experienced hypomanic or manic symptoms, social discomfort, 
somatization and borderline personality characteristics.  She 
was diagnosed as having generalized anxiety disorder with 
narcissistic, histrionic and borderline features present.  
She was given a GAF score of 70.  

Overall, the examiner indicated that the veteran's panic 
attacks and depressive symptoms improved or resolved after 
she received in-service treatment for her thyroid problems.  
This examination revealed acute anxiety, but no convincing 
evidence of overt panic attacks since her discharge from the 
military.  She was noted to be experiencing relatively mild 
and transient symptoms of depression, but did not meet the 
criteria for a diagnosis of a mood or adjustment disorder.  
Due to her excessive worry and being tense and fearful, she 
met the criteria for a diagnosis of general anxiety disorder.  
Her hypomanic and manic behaviors were found to be more a 
characteristic of her overall personality structure as 
opposed to bipolar disorder.  Her symptoms of generalized 
anxiety disorder were found to be moderate in severity and 
her functional impairment due to this was found to be mild to 
moderate.  The examiner indicated that the veteran has been 
able to function at a level that is somewhat higher than 
would be expected given her level of symptoms and their 
severity.  

Upon review of the evidence as outlined above, the Board 
finds that the 10 percent rating for the veteran's service-
connected anxiety adequately reflects the current impairment 
experienced by the veteran.  Although the veteran is not 
currently employed, she was noted to have adequately 
performed her military duties.  She was also found to have 
some interpersonal conflict as evidenced by marital discord, 
but otherwise had no problems interacting with others.  She 
experiences acute anxiety, but was not found to have overt 
panic attacks.  Symptoms associated with her anxiety disorder 
were found to be moderate in severity and her functional 
impairment due to this was found to be mild to moderate.  The 
September 2004 examiner even indicated that the veteran 
functioned at a higher level than expected with her symptoms.  
Further noted was that many of her psychological symptoms 
were noted to be associated with her in-service, and post-
service, medical treatment, many of which resolved upon 
resolution of the medical issues.  She was given a GAF score 
of 70 percent, which is indicative of mild symptoms or some 
difficulty in social, occupational, or school functioning but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  The Board finds that the 
veteran's symptoms are consistent with those associated with 
a 10 percent rating under Diagnostic Code 9400.  A higher, 20 
percent rating, is not warranted as her symptoms are not 
consistent with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupation tasks.

The Board has reviewed the possibility of issuing staged 
ratings under Hart, but finds the evidence does not warrant 
staged ratings under these circumstances.

Hypothyroidism

The veteran contends that she is entitled to an initial 
rating in excess of 10 percent for her service-connected 
hypothyroidism as a residual of Graves' disease.  

Diagnostic Code 7903 provides for a 10 percent rating for 
hypothyroidism manifested by fatigability, or continuous 
medication required for control of symptoms.  A 30 percent 
disability rating is assigned for hypothyroidism 
characterized by fatigability, constipation, and mental 
sluggishness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

At the veteran's February 2004 medical board proceedings, she 
was found to have clinically induced hypothyroidism secondary 
to Graves' disease.  This was noted to be medically 
acceptable as she was currently euthyroid with treatment.  

In August 2004, the veteran underwent a general medical VA 
examination.  She was noted to have hypothyroidism secondary 
to radioactive iodine therapy for Graves' disease.  The 
veteran reported no symptoms of thyroid disease, such as, 
weight gain or loss, constipation, diarrhea, palpitations, 
hair loss, or skin changes. The veteran was noted to be 
taking synthroid to regulate her hypothyroidism.   

Upon review of the evidence of record, the Board finds that 
the veteran is not entitled to an initial rating in excess of 
10 percent for her service-connected hypothyroidism.  In 
August 2004, she was noted to have no symptoms of thyroid 
disease, and her thyroid condition was being regulated by the 
use of synthroid.  Absent a showing of fatigability, 
constipation and mental sluggishness, a rating in excess of 
10 percent is not warranted under Diagnostic Code 7903.  
Thus, an initial rating in excess of 10 percent for service-
connected hypothyroidism is denied.  

The Board has reviewed the possibility of issuing staged 
ratings under Hart, but finds the evidence does not warrant 
staged ratings under these circumstances.

Bilateral eye disability

The veteran seeks an initial compensable rating for her 
service-connected bilateral eye disability.  

Diagnostic Code 6019 for unilateral or bilateral ptosis, 
provides that, when the pupil is wholly obscured, it is rated 
equivalent to 5/200 visual acuity.  When the pupil is one-
half or more obscured, it is rated equivalent to 20/100 
visual acuity.  With less interference with vision, it is 
rated as disfigurement.

In a February 2003 letter associated with the veteran's SMRs, 
the veteran was noted to have severe thyroid orbitopathy 
necessitating orbital decompression, muscle surgery and lid 
surgery.  She was noted to have mild esotropia following 
muscle surgery on her eyes.  She was noted to still be within 
the 90-day post-operative period for her eye surgeries.  The 
surgeon indicated that the veteran would need chronic dry eye 
therapy with artificial tears for her thyroid eye disease.  

In an August 2003 letter regarding treatment, the veteran was 
noted to have increasing upper eyelid retraction, worse in 
the left eye, causing her corneal dryness.  The veteran was 
noted to have a very minimal cyst (1.0-2.0 mm) overlying her 
right inferior rectus insertion.

In September 2004, the veteran underwent a VA examination of 
the eyes.  At the time of the examination, she reported dry 
eye symptoms and occasional diplopia in the morning.  This 
typically resolved shortly after awakening.  She advised that 
her vision was "pretty good."  The veteran's visual acuity 
with correction was 20/20 bilaterally.  Upon motility 
examination, she had a -1/2 abduction deficient on the right 
eye.  Her extraocular motility was noted to be otherwise 
full.  Her visual fields were full to confrontation and there 
was no sign of afferent papillary defect.  External 
examination revealed faint surgical scars on her upper eyelid 
creases bilaterally.  Following Hertel eye testing, the 
veteran's eye measurements were 15 mm of the right eye and 14 
mm of the left eye with a base of 90 mm.  The color plates 
were 12/12 bilaterally.  A slit lamp examination revealed 
conjunctivae, cornea, anterior chamber, iris, lens, and 
anterior vitreous examination within normal limits 
bilaterally.  The dilated fundus examination had a 0.3 cup-
to-disc ratio of both optic discs with no sign of pallor.  
The macula vessels and periphery of both retinae were within 
normal limits.  The examiner indicated that the veteran was 
currently without diplopia or other visual complaints.  She 
was diagnosed has having myopia.  

In her March 2005 notice of disagreement, the veteran advised 
that she experiences double vision, chronic dry eyes and pain 
due to her bilateral eye condition.  

Based on the September 2004 VA examination, the Board 
concludes that the veteran's pupils are not 1/2 or more 
obscured by her ptosis, and her ptosis is not disfiguring.  
Although she was noted to have a -1/2 abduction deficit in the 
right eye, her extraocular motility was otherwise found to be 
full.  Her corrected vision is 20/20 bilaterally.  If rated 
by the obscurity method under Diagnostic Code 6019, the 
ptosis is noncompensable because there is no obscurity of 1/2 
of either pupil or more.  Per Diagnostic Code 6019, the only 
other basis for a compensable rating would be to rate based 
on disfigurement.  However, none of the 8 characteristics of 
disfigurement from Note (1) of 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2008) is shown, and there is not visible or 
palpable tissue loss.  Accordingly, a compensable rating 
based on disfigurement is also not warranted.  

The Board is sympathetic to the veteran's assertions that she 
experiences chronic dry eyes, but her level of disability 
does not meet the threshold for a compensable rating.  Absent 
a showing of obscurity of 1/2 the pupils or more, or a showing 
of disfigurement, a compensable rating for her bilateral eye 
disability is denied.  

The Board has reviewed the possibility of issuing staged 
ratings under Hart, but finds the evidence does not warrant 
staged ratings under these circumstances.

Extraschedular considerations

The veteran does not assert that she is totally unemployable 
because of her service-connected back disability, anxiety, 
hypothyroidism, or bilateral eye disability, nor has she 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
these service-connected disabilities.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to the 
above-noted disabilities, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.







ORDER

An initial rating in excess of 10 percent for a low back 
disability is denied.

A rating of 20 percent for a low back disability is awarded 
as of March 9, 2005, subject to the laws and regulations 
governing the award of monetary benefits.  

An initial rating in excess of 10 percent for anxiety is 
denied.

An initial rating in excess of 10 percent for hypothyroidism 
is denied.

An initial compensable rating for a bilateral eye disability 
is denied.


REMAND

Migraine headaches

The veteran contends that she experiences migraines with 
associated nausea and pain.  

During her medical board proceedings, the veteran was noted 
to have migraine headaches.  These were found to be medically 
acceptable.  No further assessment was made. 

During the August 2004 VA examination, the veteran reported 
migraine headaches which occurred 3 to 4 times monthly.  The 
pain associated with the migraines lasts from 6 to 9 hours.  
They begin with nausea, but there was no photophobia 
reported.  The veteran advised, however, that when she 
experiences a migraine, she likes to lie down in a dark room.  

During a March 2005 VA treatment, the veteran reported 
migraine headaches which begin with nausea on one side of the 
head above the ear.  She reported photophobia and 
phonophobia.  These migraines last 11/2 days, during which, she 
rests in a dark, quiet room.  

The Board finds that the medical evidence of record is 
insufficient to properly rate this veteran's service-
connected migraines.  Specifically, there is no evidence of 
whether these migraine attacks are prostrating as identified 
under the regulations.  Thus, this claim must be remanded and 
a VA examination scheduled to determine the extent of the 
migraine symptoms experienced by the veteran.  

Bilateral hips

In January 2004, the veteran underwent a MRI of the hips.  
She was found to have symmetric muscular structures and 
integument surrounding each hip joint.  There was no evidence 
of abnormal masses or fluid collections.  The signal 
characteristics and architecture of the pelvic girdle and 
proximal femurs were unremarkable with no suggestion of 
avascular necrosis or post-traumatic change.  Ultimately, 
this was noted to be a negative MRI study of the hips with an 
incidental note of a mild degree of pelvic lipomatosis.  

During her February 2004 medical board proceedings, the 
veteran's bilateral hip pain was noted to be frequent and 
moderate in intensity.  She had reported hip pain that had 
progressively worsened in conjunction with her low back pain.  
A January 2004 MRI of the pelvis revealed no abnormalities.  
The medical board found this pain to be medically 
unacceptable.  As noted above, the veteran was subsequently 
discharged from service due to medical reasons.  

During the veteran's August 2004 general medical VA 
examination, she noted that she had significant hip pain, 
especially in her right hip.  She avoided walking long 
distances as this increased her pain.  The examiner indicated 
that this may be related to her low back pain.  X-rays of the 
bilateral hips were normal.  She was diagnosed as having hip 
pain of unknown etiology.  

In her March 2005 notice of disagreement, the veteran advised 
that her bilateral hip condition was not just related to 
pain, but that should could barely walk any distance without 
having to sit.  She also reported associated limping.

As the veteran has consistently reported bilateral hip pain 
and difficulty walking long distances, the Board finds that a 
more current VA examination is necessary to determine whether 
the veteran has any current bilateral hip disability, aside 
from pain, and whether any disability is secondary to her 
service-connected low back disability.  Thus, the claim is 
remanded for a VA examination to be scheduled and a 
determination made as to whether the veteran has a current 
bilateral hip disability, and whether it was caused by 
service or a service-connected disability.  

Gynecological condition

The veteran's SMRs are positive for treatment for genital 
warts and possible genital herpes.  

During the August 2004 VA examination, the veteran was noted 
to have a clinical history of both vaginal warts and genital 
herpes.  There was no evidence of vaginal warts or herpes 
lesions found upon physical examination.  Although there was 
no present evidence of either, the veteran reported a history 
of experiencing outbreaks once or twice monthly.  She 
asserted that two months prior, she had several warts 
removed.  The Board finds that the veteran is competent to 
report these symptoms.  

Thus, in an effort to properly decide the veteran's claim, 
the Board finds insufficient evidence upon which to decide 
the veteran's claim.  The veteran was treated for these 
gynecological conditions while in service, and she 
competently reported post-service outbreaks of the same.  
Thus, the issue of entitlement to service connection for 
genital warts and herpes must be remanded and a VA 
examination scheduled to obtain an opinion as to the etiology 
of the claimed conditions.  This examination is required 
pursuant to 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
in compliance with the VCAA regarding her 
secondary service connection claim for her 
bilateral hip condition.  

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine the current 
migraine symptomatology experienced by the 
veteran.  The examiner should determine 
whether her symptoms equate to 
characteristic prostrating attacks 
averaging one in two months over the last 
several months; prostrating attacks 
occurring on an average once a month over 
last several months; or very frequent 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.

3.  Schedule the veteran for a VA 
examination with the appropriate 
specialists to determine the nature and 
etiology of her claimed gynecological 
conditions and claimed bilateral hip pain.  
The veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  Regarding the 
claim of a gynecological condition, the 
examiner should indicate whether the 
veteran's history of vaginal warts and 
genital herpes are of a recurrent nature, 
and whether they are at least as likely as 
not related to her service.  Regarding her 
bilateral hip claim, the examiner should 
then render an opinion as to whether it is 
at least as likely as not that the 
veteran's hip pain, and any associated 
diagnoses, had their onset in service or 
were caused by a service-connected 
disability.  All opinions expressed must 
be supported by complete rationale.

4.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional procedural 
and evidentiary development, and the Board, at this time, 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable.  The veteran is free to 
submit any additional evidence and/or argument she desires to 
have considered in connection with her current appeal.  No 
action is required of the veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


